Citation Nr: 1615918	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a compensable evaluation for left ingrown toenail.

3. Entitlement to a compensable evaluation for scar, left lateral upper eyelid.

4. Entitlement to compensable evaluation for tension headaches.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected PTSD.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD), including due to undiagnosed illness.

8. Entitlement to service connection for bilateral foot callus formation.

9. Entitlement to service connection for irritable bowel syndrome (IBS), including as undiagnosed illness.

10. Entitlement to service connection for a left leg condition, including as undiagnosed illness.

11. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as undiagnosed illness.

12. Entitlement to service connection for substance abuse, including as secondary to service-connected PTSD.

13. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to December 1991, including service in the Persian Gulf War.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2012 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  

The issues of service connection for sleep apnea, substance abuse and left leg condition, increased rating for PTSD, residual left ingrown toenail and tension headaches, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. There is no competent evidence linking the condition of hemorrhoids to active duty service.

2. GERD is a known diagnosis, and cannot be undiagnosed illness, nor is it due to service.

3. There is no competent evidence linking the condition of bilateral foot callus formation to active duty service.

4. The Veteran does not have IBS, or other gastrointestinal disorder that is linked to his service.

5. COPD is a known diagnosis, not due to the Veteran's service, and is linked to other factors.

6. The scar, left lateral upper eyelid, does not involve any recognized characteristic of disfigurement as defined under VA's rating schedule.  


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for hemorrhoids.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2. The criteria are not met for service connection for GERD, including due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 

3. The criteria are not met for service connection for bilateral foot callus formation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

4. The criteria are not met for service connection for IBS, including due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 

5. The criteria are not met for service connection for COPD, including due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015). 

6. The criteria are not met for a compensable evaluation for scar, left lateral upper eyelid.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Code 7800 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs) and post-service VA medical records.  There is no indication of outstanding private medical evidence to obtain as to the claims decided herein.  The Veteran has undergone VA Compensation and Pension examination relevant to the claims being decided.   In furtherance of these claims, the Veteran has provided personal statements, and his attorney has also forwarded medical evidence on his behalf.  The Veteran declined the opportunity for a hearing.  There is no indication of further development to complete.  The Board has a sufficient basis upon which to issue a decision on these issues. 

Under VA law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

In addition, under 38 U.S.C.A. § 1117 service connection is presumed (without need for supporting medical evidence) where involving a Persian Gulf veteran with a qualifying chronic disability that began during active duty service in the Southwest Asia theater of operations during the Persian Gulf War; or, to a degree of 10 percent or more not later than December 31, 2016, and by history, physical, examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" refers to a chronic disability resulting from any of the following (or combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2) ; 38 C.F.R. § 3.317(a)(2)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Service Connection for Hemorrhoids, Bilateral Foot Callus Formation

The Board finds that the evidence weighs against these claims.  The claims are considered together since decided on the same basis, that there is no competent evidence that either disability is due to service.  The element of a causal nexus to service has not been proven.  

To begin with, it is acknowledged that disability presently exists.  May 2012            VA examination diagnosed hemorrhoids; the Veteran's own report of having bilateral foot callus formation, particularly given the specificity of the report,             is accepted as likely diagnosis that could later be confirmed.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  What remains is the question of whether these conditions are of service origin, and the best evidence suggests to the contrary.  There is essentially no diagnosis or reported symptom from service,                   no documented or reported symptom for more than 20 years post-service, and no medical opinion on file providing a rationale for linking either of the claimed conditions to an incident of military service.  The lack of a medical condition for numerous years after service is a factor that the Board may consider while evaluating what caused a claimed disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Nor does the Veteran claim service connection due to undiagnosed illness under 38 C.F.R. § 3.317, and these are not ailments with an undiagnosable component.  

The Veteran has also claimed service connection for hemorrhoids as secondary to IBS on basis of secondary service connection, for a disorder incurred or aggravated due to an already service-connected disability under 38 C.F.R. § 3.310(a).  However, as the Board elsewhere is denying the claim for service connection for IBS this does not support the claim.

The evidence accordingly is against service connection.  The Veteran's own assertions has been considered, but the Board must also evaluate significant contrary medical evidence along with the absence of any symptomatology              since service.

Since the preponderance of evidence is unfavorable, VA's doctrine of reasonable does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.     § 3.102.  

Service Connection for GERD, COPD and IBS, Including as Undiagnosed Illness

The remaining claims for service connection involve disability claimed as due to undiagnosed illness based on service in the Persian Gulf, under 38 C.F.R. § 3.317.  The evidence on the balance is unfavorable as to these claims.

For GERD, this condition has been diagnosed by the recent 2012 VA examination, and so there is clearly a current disability.  However, again there is no compelling reason to indicate a link to service.  There were no symptoms in service found or reported, nor were related problems reported until years after service.  Neither the VA examination, nor other explanation from a medical professional has related the disorder to service.  There is no proven or likely linkage to service, and GERD itself is a known clinical diagnosis that cannot be presumed service-connected under section 3.317.  The claim on this basis is denied.

The same is the case for COPD.  There is no causal linkage to service proven, or indication or suggestion of likelihood of that linkage.  Respiratory difficulties           did not develop in service, or until recently.  COPD is also a clear clinical diagnosis, and does not fall under the category of undiagnosed illness under section 3.317.  The 2012 VA examiner attributed the onset of COPD to a more than 25-year history of smoking.  There is no contrary medical opinion before VA at this time.  Accordingly, on this evidence, the claim must be denied.

On the claim for service connection for IBS, the Board has the primary source of information on medical history from the Veteran himself, who describes this condition as part of a general Gulf War Syndrome, with joint pain, limited mobility, and shortness of breath.  He describes this specific condition as constant symptoms of gastrointestinal difficulties.  He does not allege that the condition directly developed in, or as result of service other than due to hazardous exposure while having served in the Persian Gulf.  

Given this, the Veteran was examined in 2012 for the condition.  The conclusion of the VA examiner was "no medical evidence to support diagnosis of IBS -                [the Veteran] has intermittent diarrhea coupled with GI distress, most likely gastroenteritis - a disease with a clear and specific etiology and diagnosis not related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  

Without clear diagnosis of IBS, the presumptive service connection based on service in the Persian Gulf War cannot be granted.  Nor does the Veteran have any other functional gastrointestinal disorder that would qualify.  Section 3.317 states:

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3)

Since the Veteran does not have a functional gastrointestinal disorder, presumptive service connection for Gulf War illness does not apply.  He instead has some intermittent symptoms with a diagnosis of gastroenteritis.  This condition has symptoms of very episodic illness, and does not fit definition of a functional gastrointestinal disorder.  According to the examiner, gastroenteritis is a known clinical diagnosis.  Importantly, there is no evidence indicating anything different from this.  Absent contrary evidence then, the best available evidence weighs against this claim, and it must be denied.  

Compensable Evaluation for Scar, Left Lateral Upper Eyelid

Disability evaluations are determined applying VA's rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When reasonable doubt arises            as to the degree of disability the issue will be resolved in favor of the claimant.             38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, scars of the head, face, or neck are evaluated under the VA rating schedule.  A minimum 10 percent rating is assigned when there is one characteristic of what VA defines as disfigurement for rating purposes.  The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Board has reviewed available information, primarily through 2012 VA examination, and finds that the evidence does not support the increase to a compensable rating at present time.  

According to the examiner, the scar on the left upper eyelid was not painful, did not involve frequent loss of skin coverage (instability), had dimensions of 6 by 0.1 cm, and had no elevation, depression or adherent to underlying tissue.  There was hyperpigmentation to 0.6 sq. cm.  There was not gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in any limitation of function, or impact the Veteran's ability to work.    

Based on this, there are no characteristics of what VA identifies as disfigurement; the claim for increase is not proven.  The Board notes that while the examination is dated from about 4 years ago, the condition in question has existed for many years and would be expected to be relatively static, and there is no other reason to believe there has been worsening.  

There is also no additional entirely separate condition that developed because of the scar or scar tissue, which would require considering a separate compensable disability rating.  

Accordingly, no higher rating is available under the rating schedule.
The Board has also considered extraschedular evaluation under 38 C.F.R.                   § 3.321(b)(1).  The threshold factor for extraschedular consideration is that                    the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current ratings with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his attorney have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  Nor has it been alleged that two or more service-connected disabilities in combination have caused an exceptional disability picture.  The Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of           38 C.F.R. § 3.321(b)(1) have not been met.

VA's benefit-of-the-doubt doctrine does not apply and the claim is denied.


ORDER

Service connection for hemorrhoids is denied.

Service connection for GERD is denied.

Service connection for bilateral foot callus formation is denied.

Service connection for IBS is denied.

Service connection for COPD is denied.

A compensable evaluation for scar, left lateral upper eyelid is denied.


REMAND

The Veteran through his attorney has provided recent private clinical records for service-connected PTSD and tension headaches suggesting those conditions worsened, but it is not clear these evaluations are based on actual physical examination of the Veteran, and the Board requests VA re-examination to thoroughly address severity of disability.  For evaluation of left ingrown toenail,     the Veteran has had orthopedic foot examination but not dermatological examination, relevant considering the rating codes applied by the RO, and so that examination should be completed.

Also, examination is needed to clarify whether obstructive sleep apnea is secondary to service-connected PTSD, this meaning due to or aggravated by PTSD.  A similar opinion would be helpful concerning whether substance abuse is secondary to PTSD.  Although substance abuse is recognized as misconduct under VA law, service connection may still be available when "clear medical evidence" proves  that substance abuse developed secondary to service-connected disability.                   See generally, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran has described chronic pain in his left leg, and VA records intermittently note that the left leg "gave out" or had unexplained neurological type problems.  While the Veteran has a left hip condition diagnosed, that is not really the type of disability included within this claim.  Still, given that left leg symptoms appear to be noted intermittently, the Veteran should be afforded VA examination on whether there is an existing disorder, and what if any relationship exists to undiagnosed illness based on service in the Persian Gulf.

To complete development, general examination is again needed to decide the issue of a TDIU with an opinion on the Veteran's employability due to service-connected disability.  The TDIU claim is also inextricably intertwined with the other remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Veteran's records pertaining to vocational rehabilitation should also be obtained, as he recently began receiving that benefit.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate these with the              Veterans Benefits Management System (VBMS)           claims file.

2. Obtain the Veteran's vocational rehabilitation folder, or copies of available documentation so far, if more feasible.

3. Schedule the Veteran for a VA examination for PTSD. The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner                  in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's              service-connected PTSD.  Review is also requested of the private psychologist assessment of the Veteran's condition made in 2014, as well as prior 2012                  VA examination.   

The examiner should then provide an assessment as to whether the Veteran's obstructive sleep apnea is secondarily related to service-connected PTSD, based on either initially causing or chronically aggravating sleep apnea.  (If examination by another examiner is appropriate, that should be scheduled in accordance with applicable procedures.

Also indicate whether there is "clear medical evidence" linking the Veteran's pattern of substance abuse secondarily to PTSD, either on the basis of initial causation or chronic aggravation.

A complete rationale is requested from the examiner for all opinions that are provided.

4. Schedule the Veteran for a VA examination for his tension headaches.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.                       All indicated tests and studies should be performed,              and all findings should be set forth in detail. 

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's tension headaches, with particular emphasis on determining frequency and severity of characteristic prostrating attacks.  Review is also requested of the private physician's assessment of the Veteran's condition            made in 2016.

5. Schedule VA dermatological examination for left ingrown toenail.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.                       All indicated tests and studies should be performed,              and all findings should be set forth in detail. 

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's left ingrown toenail, including consistent with rating criteria set forth under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The examiner should also indicate having reviewed the prior 2012 VA examination primarily for orthopedic conditions of the feet.

6. After all the above is complete, schedule the Veteran for VA general medical examination regarding his TDIU claim.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The VA examiner is requested to discuss all functional impairment that might interfere with substantially gainful employment.  The findings should also take into consideration the relevant employment history and educational history, or lack thereof. 

In addition, the examiner is requested to identify all disability involving the left leg, and specifically clarify whether there is a clinical diagnosis of a left leg disorder.  If no diagnosis is reached, but the Veteran still has undefined symptomatology, opinion is requested whether there is an undiagnosed illness as defined under                       38 C.F.R. § 3.317. 

A complete rationale is requested from the examiner for all opinions that are provided.

7. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

8. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney            should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


